Citation Nr: 1542503	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  10-41 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left ankle condition.

2.  Entitlement to service connection for a right ankle condition.

3.  Entitlement to a disability rating in excess of 10 percent for left knee degenerative joint disease, post-operative arthroscopy with residual pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from January 1981 to December 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  


FINDING OF FACT

The Veteran's representative submitted a written statement in September 2015, prior to the promulgation of a decision, asking that his appeals be withdrawn, noting that he had previously asked for the withdrawal of all pending claims in October 2013.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeals have been met.  38 U.S.C.A. §§ 7105(a), (b)(2), (d)(5), 7108 (West 2014); 38 C.F.R. § 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant or an authorized representative may withdraw a substantive appeal in writing or on record during a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(a), (b)(3).  

In a written September 2015 submission, the Veteran, through his representative, requested that the Board withdraw the above appeals.  As no allegations of errors of fact or law remain for appellate consideration, the Board lacks jurisdiction over the appeals and they must be dismissed.  38 U.S.C.A. § 7105(d)(5).


ORDER

The appeals are dismissed.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


